                                                                                          FILED
                                                                                          CLERK
UNITED STATES DISTRICT COURT                                                   7/26/2019 11:56 am
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X                U.S. DISTRICT COURT
GABRIEL SMITH,                                                              EASTERN DISTRICT OF NEW YORK
                                                                                 LONG ISLAND OFFICE
                                   Plaintiff,
                                                                      ORDER
                 -against-                                            18-CV-00158(JMA)(ARL)

HEMPSTEAD DISTRCT COURT, et al.,

                                    Defendants.
----------------------------------------------------------------X
AZRACK, District Judge:

        On January 8, 2018, incarcerated pro se plaintiff Gabriel Smith (“plaintiff”) filed a

complaint in this Court but did not remit the filing fee or file an application to proceed in forma

pauperis. Accordingly, by Notice of Deficiency dated January 12, 2018 (“Notice”), plaintiff

was instructed to either remit the filing fee or complete and return the enclosed application to

proceed in forma pauperis within fourteen (14) days from the date of the Notice. The Notice

warned plaintiff that his failure to timely comply may result in the dismissal of his complaint for

failure to prosecute. (See Notice, Docket Entry No. 5.) On January 22, 2018 and January 31,

2018, plaintiff filed applications to proceed in forma pauperis. (See Docket Entry Nos. 8-9.)

Each application reflects that plaintiff has over $5,000 in cash or in a checking or savings

account. (Id.)      On April 30, 2018, plaintiff paid the $400 filing fee. Accordingly, plaintiff’s

applications to proceed in forma pauperis (Docket Entry Nos. 8-9) are DENIED AS MOOT.

        Shortly after the Court received the filing fee, the Court’s Pro Se Office sent plaintiff a

letter enclosing a civil summons form and instructions for service of the summonses and

complaint upon the defendants. Plaintiff was instructed to complete and return the summonses

to the Court for issuance and, once issued, they would be returned to plaintiff for service. (See

Docket Entry No. 11.) On Court 18, 2018, plaintiff returned the unissued summons form to the


                                                        1
Court. (See Docket Entry No. 15 at 5.) Although the summons had not been issued, plaintiff

completed the back of the summons to reflect that he personally served the summons on June 5,

2018 at the Hempstead District Court notwithstanding his incarceration at the Green Haven

Correctional Facility. On July 23, 2018, plaintiff filed another application to proceed in forma

pauperis (see Docket Entry No. 17), and, by letter received on November 21, 2018, plaintiff

inquired as to the status of his application to proceed in forma pauperis. (See Docket Entry No.

19.) Given that plaintiff paid the filing fee back in April 2018, the application to proceed in

forma pauperis filed in July 2018 is also DENIED AS MOOT.

       In light of plaintiff’s failure to serve the complaint in accordance with the requirements

of Federal Rule of Civil Procedure 4, and the fact that the ninety-day period within which to do

so has long expired (see Fed. R. Civ. P. 4(m)), plaintiff is now ORDERED TO SHOW CAUSE,

IN WRITING, WITHIN THIRTY (30) DAYS WHY THERE IS GOOD CAUSE FOR

PLAINTIFF’S FAILURE TO TIMELY SERVE THE SUMMONSES AND COMPLAINT

UPON THE DEFENDANTS. PLAINTIFF IS CAUTIONED THAT A FAILURE TO

RESPOND TO THIS ORDER OR A FAILURE TO DEMONSTRATE GOOD CAUSE WILL

LEAD TO THE DISMISSAL OF THE COMPLAINT WITHOUT PREJUDICE PURSUANT

TO FEDERAL RULE OF CIVIL PROCEDURE 41(B).

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that in forma pauperis status for

the purpose of an appeal from this order would not be taken in good faith and therefore in forma

pauperis status is denied. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                 2
         The Clerk of the Court is directed to mail a copy of this Order to the plaintiff at his last

known address and to record such service on the docket.


SO ORDERED.
                                                                _______/s/ (JMA)______________
Dated:    July 26, 2019                                         Joan M. Azrack
         Central Islip, New York                                United States District Judge




                                                   3
